Citation Nr: 1114145	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-41 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active duty for training from November 1999 to March 2000, as well as service performed under Title 10 orders from November 2000 to June 2001 and from September 2005 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2011, the Veteran's representative submitted additional evidence in the form of a private audiologist's report within 90 days following notification of certification and transfer of records from the agency of original jurisdiction (AOJ) to the Board.  See 38 C.F.R. § 20.1304(a).  There is no indication that the Veteran waived review of the additional evidence by the AOJ.  However, given the favorable decision set forth below by the Board, referral of the additional evidence to the AOJ is not necessary.  See 38 C.F.R. § 20.1304(c).  


FINDING OF FACT

The Veteran likely has tinnitus that is attributable to her active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran asserts that she developed tinnitus as a result of her military service.  She states that she began to experience ringing in her ears as early as basic training in 1999.  The Veteran believes that the tinnitus was a result of exposure to loud noise, such as from small arms fire and explosions.  She states that she was exposed to additional loud noise during her subsequent periods of duty, including from weapons fire, explosions, and aircraft near the flight line.  The Veteran states that additional noise exposure occurred when she was stationed in Kosovo due to her close proximity to mine explosions during EOD (explosive ordnance disposal) drills.  She maintains that she has had ringing in her ears since the in-service noise exposure.  Thus, the Veteran contends that service connection is warranted for tinnitus.

The RO was not able to obtain the Veteran's complete service treatment records.  She submitted some records that were in her possession.  The available records do not contain any references to tinnitus.

In May 2009, the Veteran underwent VA audiological examination.  She had normal hearing.  The examiner noted a history of military noise exposure, including from blowing up landmines in Kosovo in 2001, explosions, mortar drills, M16, 9mm, and 12 gauge gunfire.  It was noted that there was a current complaint of tinnitus, and that it was bilateral and constant.

In a June 2009 addendum, the examiner gave the opinion that it is less likely than not that the Veteran's tinnitus was caused by or a result of blast exposure.  The examiner stated that blast exposure that detonated half a mile away is unlikely to result in permanent tinnitus (in referring to the EOD drills in Kosovo).  The examiner also stated that the Veteran denied chronic loud noise exposure in her line of work while in the service.  For these reasons, the examiner felt that there was inadequate evidence to support a finding that the Veteran's subjective claims of tinnitus are related to service.

The Board does not find the June 2009 opinion to be persuasive as the examiner appeared to ignore the other in-service noise exposure that the Veteran reported having experienced, including from sources that were expressly noted in the May 2009 examination report (explosions, mortar drills, M16, 9mm, and 12 gauge gunfire).  The examiner implied that, had there been additional noise exposure beyond the EOD drills, there could be adequate evidence to support a finding that the Veteran's tinnitus is related to service.

The Veteran's representative submitted a January 2011 audiogram and report from private audiologist C.F.  The Veteran had normal hearing and a diagnosis of tinnitus.  C.F. was able to review the Veteran's available service treatment records.  C.F. gave the opinion that the in-service noise exposure to rifles and explosive ordnance demolitions quite likely led to the beginning of the Veteran's tinnitus.

C.F.'s January 2011 opinion lacks a detailed rationale, but it finds support in the record.  The Veteran has provided consistent and seemingly credible statements indicating that she first became aware of ringing in her ears when she was exposed to loud noise during basic training and during additional instances of service.  Moreover, she has stated that she has experienced ringing in her ears since that time.

Medical evidence is not always necessary to establish the "nexus" element of a service connection claim.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This may be particularly so when the disability in question is one that is capable of lay observation, and not a complex medical matter, such as ringing in the ears or tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In consideration of the evidence of record, particularly C.F.'s January 2011 opinion and the Veteran's statements regarding a continuity of symptomatology, the Board finds that the Veteran likely has tinnitus that is attributable to her active military service.  Given this finding, the Board concludes that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


